PRESIDING JUSTICE STOUDER delivered the opinion of the court: Defendant, Tommy Rutledge, was charged by information with carrying a concealed weapon under section 24 — 1(a)(4) of the Criminal Code of 1961 and carrying a dangerous or deadly weapon with the intent to use it unlawfully under section 24 — 1(a)(2) (Ill. Rev. Stat. 1981, ch. 38, pars. 24 — 1 (a)(4), (a)(2), respectively). In a bench trial before the circuit court of McDonough County, the defendant was acquitted on the concealed weapon charge and convicted under section 24— 1(a)(2). On appeal, the defendant raised two issues. First, whether the information was sufficient to state an offense under section 24— 1(a)(2) and second, whether defendant was proven guilty beyond a reasonable doubt if the section does state an offense applicable to the facts of this case. Early in the morning on July 1, 1982, an argument started outside the 7-11 Store in Macomb, Illinois. Some college students had been eating in their car when a group of four men including the defendant pulled up in a van. According to the clerk in the 7-11 Store, the van was driven by the defendant. When the four men got out of the van, an argument ensued between the four men and the college students. A fight then broke out, and the police were called. There was conflicting testimony at trial as to whether or not defendant had in his possession a gun that was later recovered from the bushes behind the 7-11 Store. The defendant argues that section 24 — 1(a)(2) does not apply to firearms. Section 24 — 1(a)(2) provides: “(a) A person commits the offense of unlawful use of weapons when he knowingly: * * * (2) Carries or possesses with intent to use the same unlawfully against another, a dagger, dirk, billy, dangerous knife, razor, stiletto, broken bottle or other piece of glass, stun gun or taser or any other dangerous or deadly weapon or instrument of like character.” In support of his argument the defendant relies on People v. King (1978), 58 Ill. App. 3d 199, 373 N.E.2d 1045. In King the court considered whether the legislature meant to include firearms under section 24 — 1(a)(2). The court found that this subsection did not include firearms because other subsections specifically dealt with firearms violations, i.e., the other subsection under which this defendant was charged and acquitted and subsection (a)(10). These other statutory references to firearms evidence the legislative intent to exclude firearms from subsection (a)(2). In choosing to follow King we do not ignore the contrary decision in the first district in People v. Manzardo (1980), 87 Ill. App. 3d 129, 409 N.E.2d 44. However, Manzardo based its interpretation of 24 — 1(a)(2) partially on a prior first district case People v. Musselman (1966), 69 Ill. App. 2d 454, 217 N.E.2d 420, which even though it never considered this issue, had allowed a conviction to stand under subsection (a)(2) for carrying a loaded rifle. We have no such precedent in this district and, therefore, have chosen to follow what we believe to be the better reasoned decision. Because we find that subsection (a)(2) does not include firearms, and we find no evidence in the record that defendant was carrying any of the dangerous or deadly weapons described in subsection (a)(2), we find the evidence insufficient to sustain a conviction under subsection (a)(2) and, therefore, reverse the decision of the circuit court of McDonough County and remand this cause with instructions to the circuit court to enter a verdict of acquittal in favor of the defendant. Reversed and remanded. HEIPLE, J., concurs.